In a taxpayer’s action, under section 51 of the General Municipal Law to set aside a sale and conveyance of village land held for park purposes, or in the alternative to compel the village officials and the purchasers of the land to make good the difference between the sales prices and the market values, order, denying appellants’ motion to dismiss the complaint for insufficiency and denying in part and granting in part their motion to strike out portions of the complaint as stating conclusions of law, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur. [See post, p. 903.]